Citation Nr: 0421729	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hidradenitis 
suppurativa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from July 1959 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  In his 
March 2003 substantive appeal, the appellant indicated that 
he desired a hearing at the RO before a member of the Board 
(now Veterans Law Judge).  In a June 3, 2003 statement, the 
appellant explained that he resided in Kentucky during the 
months from mid-April to mid-October and in Florida in the 
months from mid-October to mid-April.  By letter dated March 
11, 2004, the RO scheduled the appellant for a hearing before 
a Veterans Law Judge at the RO (in St. Petersburg, Florida) 
on June 8, 2004.  In a March 19, 2004 telephone conversation 
with the RO, the appellant explained that he was not 
presently residing in Florida and requested that the hearing 
be re-scheduled for a date after October 1, 2004.  In a March 
29, 2004 statement, the appellant reiterated that he wanted a 
hearing at the St. Petersburg, Florida, RO between November 
2004 and April 2005.

Although the appellant has clearly and unambiguously 
requested a hearing at the RO before a member of the Board, 
no such hearing has been held.  The appellant has not 
withdrawn his request for that hearing.  No representative of 
the appellant has withdrawn the request for that hearing.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge from the Board at the RO, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




